Exhibit 10.102

2nd Amendment to the

CAPTISOL® SUPPLY AGREEMENT

dated as of

December 20, 2002 and amended July 29, 2005

BY AND BETWEEN

CYDEX, INC.

AND

THE HOVIONE GROUP

Dated as of March 1, 2007



--------------------------------------------------------------------------------

2ND AMENDMENT TO THE CAPTISOL® SUPPLY AGREEMENT

THIS 2ND AMENDMENT TO THE CAPTISOL SUPPLY AGREEMENT (the “Agreement”) is entered
into as of March 1, 2007, by and between:

(1) CYDEX, INC., a Delaware corporation with an office at 10513 W. 84th Terrace,
Lenexa, Kansas, 66214 (“Cydex”), and

(2) HOVIONE LLC, a New Jersey limited liability company with an office at 40
Lake Drive, East Windsor, New Jersey, 08250 (“Agent”), acting as exclusive sales
agent for the USA for the manufacturers, HOVIONE FARMACIENCIA S.A., a Portuguese
corporation (“Hovione SA”), and HOVIONE PHARMASCIENCE LIMITED, a Macau
corporation (“Hovione limited”), and acting as exclusive sales agent for the
project manager HOVIONE INTERNATIONAL LIMITED, a Hong Kong corporation with an
office at 172 Gloucester Road, Wanchai, Hong Kong (“Hovione International”),
jointly and severally. Agent, Hovione SA, Hovione limited, and Hovione
International are collectively referred to herein as “Hovione”).

This 2nd Amendment to the Captisol Supply Agreement is hereafter referred to as
the “Amendment No. 2”.

BACKGROUND

Both parties declare that the original intent of the Agreement entered into has
been and remains valid. The parties desire to amend the Agreement to clarify
that Hovione has neither used nor will use any debarred or convicted person in
the performance of its obligations under the Agreement.

AGREEMENTS

NOW, THEREFORE, in consideration of the mutual promises hereinafter made and the
mutual benefits to be derived from this Amendment No. 2, and other good and
valuable consideration, the receipt and sufficiency of which is acknowledged,
the parties hereto, intending to be legally bound, hereby agree as follows:

 

1. Definitions. All capitalized terms used herein shall have the meaning given
to them in the Agreement, unless otherwise defined herein.

 

2. Amendment to Section 8.2. Section 8.2 of the Agreement is hereby amended to
add a new subclause (v) that read as follows:

 

  “(v) In addition to the foregoing, HOVIONE warrants and represents to CYDEX
that it has not nor will it use in any capacity the services of any persons
debarred or convicted under 21 U.S.C. Section 335(a) or 335(b) in manufacturing
and supplying CAPTISOL.”



--------------------------------------------------------------------------------

3. Governing Law. This Amendment No. 2 shall be construed in accordance with the
laws of the State of Delaware in the United States of America, without giving
effect to the principles of conflicts of law thereof.

 

4. Continuing Effect. Nothing in this Amendment No. 2 is meant to subvert or
otherwise alter the rights and obligations of either Hovione or CyDex under the
Agreement, except as and to the extent expressly stated herein.

 

5. Counterparts. This Amendment No. 2 may be executed in multiple counterparts,
each of which shall be an original as against any party whose signature appears
thereon but each of which together shall constitute one and the same instrument.

Signature Page to Follow



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties, through their authorized representatives, have
duly executed this Amendment No. 2 as of the date first written above.

 

CyDec, Inc. By:  

/s/ Allen K. Roberson

Name:  

Allen K. Roberson

Title:  

Vice President

Date:  

March 5, 2007

Hovione LLC By:  

/s/ David P. Hoffman

Name:  

David P. Hoffman

Title:  

President U.S. Operations

Date:  

09 Mar. 2007

Hovione Farmaciencia S.A. By:  

/s/ Noé Carreira

Name:  

Noé Carreira

Title:  

Director

Date:  

12 March 2007

Hovione Pharmascience Limited By:  

/s/ Luis Gomes

Name:  

Luis Gomes

Title:  

General Manager

Date:  

Taizhou 9 March 07

Hovione International Limited By:  

/s/ G. Villax

Name:  

G. Villax

Title:  

Chief Executive

Date:  

9 March 2007

Signature Page to Amendment No. 2 to the Captisol Supply Agreement